Citation Nr: 0607571	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-38 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for residuals of back 
injury with low back pain due to degenerative changes and 
disc space narrowing at L5-S1, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel 



INTRODUCTION

The appellant served on active duty from November 1960 to 
March 1964.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Fort Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's service-connected residuals of back injury 
are currently manifested by low back pain due to degenerative 
changes with disc space narrowing at L5-S1, along with 
limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of back injury with low back pain due to 
degenerative changes with disc space narrowing at L5-S1 are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, Part 4, 4.71a, Diagnostic Codes 5285-5295 (effective 
prior to September 26, 2003), and Diagnostic Codes 5235-5243 
(effective from September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
October 2002 (prior to the rating decision on appeal).  Since 
this letter essentially provided notice of elements (1), (2), 
and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC), the appellant was provided with specific 
information as to the basis for the assignment of a 40 
percent disability evaluation and no more.  He was also 
supplied with the complete text of 38 C.F.R. § 3.159(b) (1) 
in the August 2004 SOC.

Finally, with respect to element (4), the Board notes that 
the RO's October 2002 letter contains a specific request that 
the appellant provide the VA with any evidence, not already 
of record, that pertains to his claim.  The appellant has not 
alleged that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim, nor 
has he claimed that VA has failed to comply with the notice 
requirements of the VCAA.

The claims folder contains service records, VA treatment 
records, and Public Health Indian Hospital records..  The 
appellant was afforded an examination for VA rating purposes 
in November 2002 and December 2003, as well as additional 
examinations in June and August 2004.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio, supra.

The appellant seeks an evaluation in excess of 40 percent for 
residuals of low back injury.  A review of the record 
discloses that the appellant complained of low back pain in 
January 1963 during service after he had been unloading empty 
boxes from a truck.  He was seen again in October 1963 for 
complaints of back pain after lifting a tow chain; 
lumbosacral strain was diagnosed.  In January 2002, the 
appellant filed a claim for service connection for residuals 
of low back injury.  In a January 2003 rating decision, 
service connection was established for residuals of back 
injury with low back pain due to degenerative spine changed 
with disc space narrowing at the 40 percent disability level 
under Diagnostic Code 5292.

This appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection.  As such, separate ratings may be assigned for 
separate period of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

We note that the regulations for evaluation of certain 
disabilities of the spine were revised, effective on 
September 23, 2002.  67 Fed. Reg. 54345 (August 22, 2002).  
Additional revisions were made to the evaluation criteria for 
disabilities of the spine, as well as renumbering, effective 
on September 26, 2003.  Here either the old or new rating 
criteria may apply, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  
The AOJ has addressed both sets of amendments in its January 
2003 rating decision.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Generally, disability evaluations are determined by the 
application of the VA Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2005).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).

All disabilities, including those arising from a single 
disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 
4.25.  However, the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2005).  The Court has held 
that a veteran may not be compensated twice for the same 
symptomatology as "such a result would over compensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Analysis

Based on the following analysis, the Board finds that a 
disability evaluation greater than 40 percent for any part of 
the appeal period is not warranted.  The appellant has 
appealed the assignment of a 40 percent evaluation.  The 40 
percent evaluation is the maximum evaluation assignable for 
limitation of motion under either the old or new criteria.  
In order to warrant a higher evaluation, there must be 
evidence that approximate a pronounced disc syndrome, 
neuropathy of the lower extremities (due to the service-
connected discs) or prescribed bed rest.  Furthermore, the 
condition has not significantly changed and a uniform 
evaluation is warranted.  Fenderson, supra.

Under the spine criteria effective prior to September 26, 
2003, 40 percent is the maximum schedular evaluation for 
limitation of lumbar motion and lumbosacral strain.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 and 5295.  An 
evaluation in excess of 40 percent requires vertebral 
fracture (residuals), unfavorable ankylosis, or pronounced 
intervertebral disc syndrome (with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief).  Id., Diagnostic Codes 
5285, 5289, and 5293.

Under the criteria effective from September 26, 2003, an 
evaluation in excess of 40 percent requires unfavorable 
ankylosis or the assignment of a separate disability 
evaluation based on associated objective neurological 
abnormalities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2005).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Plate V (2005).

The evidence of record does not show that the appellant has 
symptoms that warrant an increased disability evaluation 
under either the old or new rating criteria.

On VA examination in November 2002, the appellant complained 
of low back pain with bending and either prolonged sitting or 
standing, which he rated as "8-9" on a scale of 1 to 10, 
with 10 being the worst.  He further complained of pain 
radiating down his buttocks.  He denied taking medication for 
relief of back pain.  Clinical findings were positive for 
flattening of the lumbar spine, tenderness to palpation along 
the lumbar spine, and some limitation of motion.  Range of 
motion testing revealed 90 degrees of flexion, with 
difficulty standing erect after, extension of 20 degrees, 
bilateral rotation of 30 degrees, and bilateral flexion of 30 
degrees.  Redness, swelling or warmth was not shown.  
Positive flip sign on the right and straight leg raises at 50 
degrees bilateral were shown along with increased reflex on 
the right as compared to the left.  No Babinski or clonus was 
shown.  He was able to squat with difficulty rising.  There 
was difficulty with balance on heel-toe-walking that examiner 
reported was possibly due to his history of cerebral vascular 
accident and seizure.  He was able to raise great toes 
without difficulty and strength was symmetrical, 4/5.

Similar findings were shown on VA examination in December 
2003.  At this time, there was flattening of the lumbar 
spine, limitation of lumbar motion in all planes, positive 
straight leg raises (SLR) at 60 degrees, and balance 
difficulty with heel-toe-walking.  Range of motion testing 
revealed more than 90 degrees of flexion, but only 5 degrees 
of extension due to "stiffness" not pain.  Neurological 
deficits related to L5-S1 were not shown.  Flip sign and bow 
string sign were negative.  Pain was rated as 7 on a scale of 
1 to 10, with 10 being the worst.

VA re-evaluated the appellant in June 2004 for complaints of 
numbness in the lower extremities.  While the appellant 
complained of numbness in the soles of his feet, there was 
normal sensation, position sense, no leg pain with SLR, and 
normal peripheral extremity strength.  The appellant could 
toe-heel-walk, squat, and recover without complaints of 
radicular pain.  The examiner concluded that the clinical 
findings did not present a clear picture of sciatica or 
radiculopathy.  Additionally, on VA Aid and Attendance 
examination in August 2004, the appellant displayed a brisk 
gait that was both smooth ad coordinated, and an erect 
posture; also toe-heel-walking was intact at this time and he 
was able to squat although he had a slow recovery with 
standing as he did on prior examinations.  There was no 
tenderness, warmth, or spasms of the paraspinous muscle.  On 
range of motion testing, forward flexion was 0 to 75 degrees, 
extension was 0 to 20 degrees, bilateral flexion was 0 to 30 
degrees, right lateral rotation was 0 to 25 degrees, and 
right lateral rotation was 0 to 30 degrees.  It was noted 
that he was restricted to lifting objects under 20 pounds.

VA examinations in November 2002 and December 2003, as well 
as VA examinations conducted in June and August 2004, are 
negative for ankylosis, sciatic pain, muscle spasm, or other 
abnormal neurological findings associated with L5-S1.  X-ray 
findings in November 2002 were significant for disc space 
narrowing at L5-S1 due to degenerative disc disease.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).  To the 
extent that the appellant experiences painful motion and 
functional loss as a result of the lumbar spine disability, 
the new rating criteria incorporate pain into the disability 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 207-8 (1995).  Moreover, functional 
impairment reflective of more than severe disability is not 
shown.  The VA examinations show limitation of motion, 
however, there are no objective findings for pain on use, 
weakness, excess fatiguability, or incoordination due to 
service-connected back disability.  Moreover, the evidence 
does not establish actual or the functional equivalent of 
more than severe limitation of motion due to pain.  38 C.F.R. 
§ 3.59 (2005).  We note that the appellant is rated at the 
maximum schedular level for severe limitation of motion under 
the old and new rating criteria, and there is no basis for 
increase based on the DeLuca principles.  DeLuca supra., (The 
Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.); see also 38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).

Furthermore, there is no evidence of prescribed bed rest for 
the low back disability.  Although there is some evidence of 
neurological deficit in the lower extremity, it was concluded 
that there was a less than 50/50 probability that a leg 
condition was secondary to the low back.  Accordingly, such 
manifestations can not be considered in this evaluation.  
38 C.F.R. § 4.14 (2005).

To the extent that the appellant reports that he has 
radiating pain, weakness and numbness, his own opinion of 
underlying cause is unsupported and far less probative than 
the evidence prepared by skilled professionals.  The Board 
notes that a layman is competent to report the existence of 
pain, numbness, and weakness.  However, a layman is not 
competent to establish etiology or diagnosis.   Bostain v. 
West, 11 Vet.App. 12, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); see also, Routen v. Brown, 
10 Vet.App. 183, 196 (1997).

In weighing the evidence, the Board concludes that the 
preponderance of the evidence is against the claim for 
increase.  Absent a relative balance of the evidence, the 
evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b) (2005).  The evidence of record 
shows that the appellant's service-connected back disability 
has not caused frequent hospitalizations or marked 
interference with employment beyond that contemplated by the 
rating assigned.


ORDER

An evaluation in excess of 40 percent for residuals of back 
injury with low back pain due to degenerative changes and 
disc space narrowing at L5-S1 is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


